Order affirmed, with ten dollars costs.and disbursements, as a matter of law and not in the exercise of any discretion. Held, that the provisions of section 2641 of the Code of Civil Procedure were not intended to limit the jurisdiction of the surrogate conferred generally by the preceding sections of chapter 18 of the Code, but to remove any doubt as to whether in a ease provided for in that section the surrogate would have jurisdiction. This intention we think is indicated by the note of the commissioners to that section. All concurred, except Hubbs,, J., who dissented upon the ground that the jurisdiction conferred upon the Surrogate’s Court by chapter 18 of the Code of Civil Procedure is expressly limited by section 2641 of that chapter to cases where the trust was created by the will of a resident of the State and that the Surrogate’s Court has no jurisdiction where the will was the will of a non-resident, unless the trust relates to real property situated within the State.